Citation Nr: 1016163	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to an initial evaluation in excess of ten 
(10) percent for a right knee disability.

5.  Entitlement to an initial evaluation in excess of ten 
(10) percent for a left knee disability.

6.  Entitlement to an initial evaluation in excess of ten 
(10) percent for a back disability.

7.  Entitlement to an initial evaluation in excess of ten 
(10) percent for an adjustment disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran became a member of with the Army National Guard 
in May 1991 and
served on active duty from August 1991 to December 1991, 
February 2001 to December 2001, January 2002 to June 2002, 
February 2003 to April 2004, and July 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2008 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims for service connection for a dental 
disorder, bilateral hearing loss, and tinnitus; the rating 
decision granted service connection for bilateral knee 
disabilities, a back disability, and an adjustment disorder - 
ten (10) percent evaluations were assigned.



In February 2010, the Veteran, accompanied by his spouse and 
authorized representative, appeared at a hearing held before 
the below-signed Veterans Law Judge in Portland, Oregon.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for depression 
been raised by the record (specifically a July 2005 treatment 
note stating that the Veteran was filing a claim for service 
connection for depression), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is REFERRED 
to the AOJ for appropriate action.  

The Board also notes that the Veteran reported during the 
February 2010 hearing that he was unable to work due to his 
back disability.  As such, a claim for a total rating based 
on individual unemployability also is raised and REFERRED to 
the RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

Although the Board has scrutinized the record and determined 
that entitlement to service connection for a dental disorder 
is not warranted, it is unclear whether the Veteran has 
received all appropriate outpatient dental treatment.  The 
record reflects that the Veteran was treated for dental 
complaints on multiple occasions in 2004, 2005, and 2006, but 
no subsequent treatment records are evident except for a 
single 2008 examination (the report of which indicates 
several procedures were planned, but not completed).  

As under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161, and, per Mays v. Brown, 5 Vet.App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment,  a claim for VA outpatient 
dental treatment is considered raised and is REFERRED to the 
RO for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, and entitlement to initial evaluations in 
excess of ten (10) percent for bilateral knee disabilities, a 
back disability, and an adjustment disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported experiencing tinnitus in, and after, 
service and has a current diagnosis of tinnitus.

2.  The Veteran reported severe tooth and gum trouble at the 
time he entered service.

3.  The Veteran is not shown to have a dental disorder due to 
any event or incident of his service including aggravation of 
a pre-existing condition.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  The criteria for a grant of service connection for a 
dental disability are not met.   38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2005, which informed him 
of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  

The Veteran was informed, in a May 2008 letter, as to as to 
how, if any of his claims were granted, appropriate 
disability ratings and effective dates would be assigned, in 
compliance with, although not specifically referencing the 
case of, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, as this decision does not determine any 
disability rating or set any effective date, the Board finds 
that the Veteran has not been prejudiced by any error 
regarding those two (2) particular notice elements. 


The law also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
In July 2005, the Veteran received a general VA examination, 
which included review of his service dental records, and he 
received a VA acoustic evaluation in April 2007. 

While the Veteran was not afforded a VA examination 
specifically to evaluate his dental condition, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence suggestive of a 
linkage between his active service and a qualifying (38 
C.F.R. § 4.150) current dental disorder.  The Veteran has not 
done so, and no evidence reflecting that he has a qualifying 
current dental disorder has otherwise been obtained.  

Although the Veteran contends that he has a dental disorder 
as the result of service, the record in its whole, as in 
Wells, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain any medical 
evidence linking any in-service occurrence to any current 
dental disorder that would qualify him for entitlement to 
disability benefits.  Given these matters of record, there is 
no competent evidence that, in regard to any qualifying 
dental disorder, "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A. § 5103A(d); cf. Charles v. Principi, 
16 Vet. App. 370 (2002) (Holding that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.).

As neither the Veteran nor his representative have indicated 
that any other evidence, pertinent to the claims decided 
herein, exists, the Board concludes that all evidence 
available to VA has been obtained and that there is 
sufficient medical evidence on file upon which to make a 
decision on the issues decided on appeal.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Service connection - generally

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
experienced, or disease contracted, in the line of duty, or 
for aggravation of a preexisting injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for certain chronic diseases that manifest to a compensable 
degree within one (1) year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).

Service Connection - tinnitus

The Veteran contends that his diagnosed tinnitus is the 
result of noise exposure during active military service.  As 
the evidence supports this contention, service connection for 
bilateral tinnitus is granted.

The Veteran has maintained that he currently has tinnitus as 
a result of having been exposed to acoustic trauma during his 
active military service in Iraq.  

As the Veteran's service personnel records, along with his DD 
214, specifically denote that he was assigned, in part, to 
the 52nd Engineer Battalion as a Construction Site Supervisor 
and that his military occupational specialty was 
carpentry/masonry, the Board finds that his account of 
sustaining acoustic trauma during active military service in 
Iraq is presumed credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Veteran reported on an April 2003 in-service health self-
report that he was often exposed to loud noises and was 
sometimes exposed to excessive vibration.  He noted on the 
April 2003 self report, and again in February 2003, that he 
experienced ringing in his ears.  He is competent to report 
such trauma and symptomatology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board accepts the Veteran's testimony 
regarding in-service noise exposure as credible.

The Board finds the Veteran's testimony as to exposure to 
acoustic trauma credible and consistent with the 
circumstances of his active duty service.  As there is no 
evidence to the contrary to his reports of in-service noise 
exposure, the evidence establishes the occurrence of an in-
service injury.

The Veteran's reports of continuity of symptomatology are not 
confirmed by other evidence, but there is also no 
contradictory evidence.  He received a VA acoustic evaluation 
in April 2007 and the note reflects that the Veteran reported 
exposure to machinery noise in service and experiencing 
ringing in his ears since his time in Iraq.  The audiologist 
observed that he did not report any current noise exposure or 
excessive intake of caffeine, quinine, or ASA.  The Veteran 
was advised as to tinnitus management strategies.

When considered in the light of the Veteran's reports of a 
continuity of symptoms, the evidence is at least in 
equipoise.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and the claim will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Service connection - dental disorder

As the evidence of record does not reflect that the Veteran 
currently experiences any dental disorders that may be 
awarded compensable disability ratings under 38 C.F.R. § 
4.150, the claim must be denied.  

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

The Board observes that the Veteran reported, at time of 
enlistment in May 1991, that he did not experience severe 
tooth and gum trouble.  However, in February 2000, prior to 
enlistment in his second term of service, he noted severe 
tooth and gum trouble; the reviewing physician noted that he 
had "poor dentition."  Service treatment records reveal 
that the Veteran reported in March 2000 that he had dental 
problems and in February 2002 that he had been treated by a 
dentist; he noted "[I] need dental work."  

A February 2004 report of health assessment reflects that no 
referral for dental treatment was indicated, but, in March 
2004, he reported that he had cavities and needed bridge 
work.  In April 2005 he reported on a self-report of medical 
history that he did not currently have any tooth or gum 
trouble.  An April 2007 report of health assessment reflects 
that no referral for dental treatment was indicated.

Following his February 2003 to April 2004 term of service, 
the Veteran was treated for dental problems on multiple 
occasions in 2004, 2005, and 2006.  His dental diagnoses 
include periodontal disease, gingiva, staining, recession, 
attrition, caries, pulpitis, tobacco use disorder, decay and 
accretions on teeth.  His treatments include bridgework, 
cleanings, crowns, and other endodontic therapy.  

Specifically he received the following VA dental treatment: 
diagnoses of plaque, calculus, staining, gingiva, recession, 
caries, and attrition in August 2004; oral hygiene and 
treatment of caries in September 2004; oral hygiene in 
November 2004; periodontal scaling and root work for caries, 
with diagnoses of resolving gingivitis and mild 
periodontitits in January 2005; hygiene instruction and a 
pulp vitality test in April 2005; 3 bridges, 6 crowns, and 2 
extractions in May 2005; hygiene instruction and a fixed 
prosthodontic procedure in June 2005; hygiene instruction in 
July 2005; hygiene instruction and a fixed prosthodontic 
procedure in September 2005;  hygiene instruction, bridge 
repair, 2 bridges, and 4 crowns in October 2005; hygiene 
instruction, a fixed prosthodontic procedure, a bridge, and 2 
crowns in December 2005; hygiene instruction, a fixed 
prosthodontic procedure, 5 bridges, 8 crowns, and 2 
extractions in January 2006; hygiene instruction, 2 crowns, a 
bridge, and a prosthodontic procedure in February 2006; 
hygiene instruction, 2 crowns, and 2 bridges in March 2006.  
July 2006 and August 2005 dental treatment notes reflect that 
the Veteran did not appear for a scheduled appointment.

In September 2008, the Veteran received a VA dental 
examination and was observed to be in need of bridges, 
crowns, and extractions, but there are no records reflecting 
that any such treatment has been performed.

The Board notes that a Veteran is qualified to report the 
conditions of his service and his current symptoms.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the 
Veteran has stated that he currently experiences dental 
symptoms as the result of lack of access to proper dental 
hygiene tools while on in-service missions, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu, 2 Vet. App. at 494.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a) (2009).   
Further, the Board observes that the Veteran has served on 
active duty for relatively brief amounts of time (the only 
period of service more than one (1) year in duration was 
February 2003 to April 2004 and he was afforded a health 
assessment at one year, in February 2004).

The Veteran reported experiencing severe tooth and gum 
trouble in 2000, prior to his 2001 term of service.  He was 
observed to have poor dentition.  Subsequent to his service 
in 2001, he reported, in February 2002, that he had been 
treated by a dentist.  Although the record reflects that the 
Veteran has received much treatment for dental disorders, it 
does not reflect diagnoses of any of the disabilities that 
may be awarded compensable disability ratings per 38 C.F.R. § 
4.150.

Although the Veteran, through his authorized representative, 
alleged at the February 2010 hearing that in-service 
conditions (to include insufficient access to dental hygiene 
treatments) contributed to his current dental condition, as 
noted above, under 38 C.F.R. § 3.381, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are to be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  
Congress has specifically limited entitlement to service-
connected benefits for dental disorders to cases involving 
the disabilities listed in 38 C.F.R. § 4.150.  In the absence 
of proof of a qualifying present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a dental 
disability is denied.

Finally, in reaching its decision, the Board has considered 
the doctrine of reasonable doubt; however, as the evidence is 
not in equipose, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for a dental disorder is denied.


REMAND

As an initial matter, the Board observes that, although the 
RO provided the Veteran with pre-adjudication notice as to 
the general applicable provisions pertaining to VA's duties 
and the elements of a service connection claim in a June 2005 
letter, he has not been notified in a separate letter as to 
how VA assigns disability ratings and effective dates (as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  
As the claims on appeal are being remanded for further 
development, the RO should send a letter inviting the Veteran 
to submit any evidence not yet associated with the claims 
file and stating the five elements of a claim for service 
connection, particularly disability ratings and effective 
dates, in compliance with Dingess.

The record also reflects that additional pertinent evidence, 
specifically records of VA medical treatment dated January 
2005 through January 2010, were added to the claims file 
after the RO issued a February 2009 Statement of the Case 
(SOC).  Although some of these VA medical records, were 
associated with the claims file prior to issuance of the 
SSOC, others were not and the Veteran has not submitted a 
waiver of the RO's initial consideration.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) 
(2009).

With regard to the Veteran's claim of service connection for 
hearing loss due to in-service noise exposure, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that the Veteran's hearing 
was evaluated as normal in August 1991 at the time of 
enlistment.  In April 2003, during service, he self-reported 
often experiencing loud noises and sometimes experiencing 
excessive vibration.  An April 2005 periodic health 
evaluation reflects a diagnosis of minimal high frequency 
right ear hearing loss, but audiological test results did not 
reflect auditory thresholds such that VA can, by law, 
consider his impaired hearing to be a disability.

The most recent audiological evaluation of record is dated 
January 2007 and, like the April 2005 test results, do not 
reflect auditory thresholds allowing VA to consider his 
impaired hearing a disability.  However, the Veteran, through 
his authorized representative, testified at the February 2010 
hearing that, although the evaluations of record do not show 
the requisite auditory thresholds, he feels as though he 
currently has hearing loss because he has noticed "some 
changes."

As the Veteran has presented evidence (as discussed above) of 
in-service acoustic trauma, and the record contains competent 
medical evidence of high frequency hearing loss diagnosed 
during service, but there is insufficient evidence of a 
current disability, the Board finds that an examination is 
warranted.

With regard to the Veteran's remaining claims for increased 
ratings, in which the Veteran has appealed the initial rating 
given at the time service connection was established, the 
Board must consider the propriety of assigning one or more 
levels of rating, referred to as "staged" ratings, from the 
initial effective date forward, based on evidence as to the 
severity of disability.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment, identified 
private records, and other federal records.  In the February 
2010 hearing, the Veteran testified that he had just received 
an examination and was expecting a medical discharge from the 
Army National Guard, specifically in regard to his back 
disability and claimed PTSD.  As no records of a 2010 
examination or a medical discharge appear in the claims file, 
the RO/AMC must attempt to obtain this evidence while the 
appeal is in remand status.

The record reflects that the Veteran last received 
examinations for his back, knees, and an adjustment disorder 
in July 2005, prior to the issuance of the rating decision 
granting entitlement to service connection.  The Veteran has 
alleged that these disabilities are more severe than 
reflected by the currently assigned 10 percent disability 
evaluations and that they have worsened since service 
connection was granted.  VA treatment records indicate that, 
in regard to his back, he has since been diagnosed with 
bilateral radiculopathies.  As the severity of these 
conditions is not clear, the Board finds that additional 
development is warranted prior to final adjudication of the 
issue of entitlement to initial evaluations in excess of 10 
percent.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.  

In regard to the Veteran's service-connected adjustment 
disorder, the Board observes that this disorder was last 
observed in a January 2006 mental health treatment note; 
subsequent treatment records show diagnoses of depression and 
PTSD.  As the August 2005 rating decision granted entitlement 
to service connection for "an adjustment disorder with mixed 
anxiety and depressed mood due to post-deployment 
transition," it is not clear if these diagnoses represent 
the progression of the service-connected adjustment disorder 
or separate conditions.  As such, the Board also finds that a 
VA mental disorders examination is necessary per 38 C.F.R. § 
3.327(a).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must:

a.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited 
to, documentation regarding 
examination and medical discharge 
from the Oregon National Guard 
(records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain the records would be 
futile).  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and 
associate them with the claims 
folder.

b.  Issue appropriate notice to the 
Veteran complying with the 
requirements of Dingess (cited to 
above), particularly as to the 
assignment of disability ratings and 
effective dates.  

2.  Upon receipt of the Veteran's 
response, or after a reasonable period of 
time, he must be afforded a series of VA 
examinations, to be conducted at an 
appropriate location.  The purposes of 
the examinations are to determine: 
whether any current hearing disability is 
the result of the Veteran's service; the 
current severity of a back disability; 
the current severity of bilateral knee 
disabilities; and the current severity of 
any adjustment disorder.  The following 
considerations will govern the 
examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiners in conjunction with the 
examinations, and each examiner will 
acknowledge and report such review 
in any report generated as a result 
of the examinations.  

b.  In regard to the claim for 
service connection, the examiners 
must respond to the inquiry as to 
whether bilateral hearing loss is 
likely the direct result of the 
Veteran's active duty service.  In 
providing this opinion, the examiner 
is to provide a complete medical 
rationale for all opinions, to 
include discussions of the medical 
principles, as well as the facts 
involved.  

If the examiner is not able to 
give opinions, after conducting 
any necessary 
examination/test/study, without 
resorting to speculation, he or 
she should so state.  However, 
a complete rationale must be 
provided for any such finding.

c.  With respect to the claims of 
entitlement to ratings in excess of 
10 percent for a back disability and 
bilateral knee disabilities, the 
examiner must conduct any necessary 
tests or studies to determine the 
current severity of these 
disabilities, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.

d.  With respect to the claim of 
entitlement to a rating in excess of 
10 percent for an adjustment 
disorder, a VA mental disorders 
examiner must conduct any necessary 
tests or studies to determine the 
current severity of this disorder, 
and all clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  The opinion 
should include the symptomatology 
reported by the Veteran and a 
discussion of all the mental health 
diagnoses of record.  

f.  In all conclusions, the examiners 
are asked to identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record if applicable.  If the 
examiners is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  However, a complete rationale 
must be provided for any such 
findings.

3.  The RO/AMC must then readjudicate 
the Veteran's claims - in regard to the 
claim for an increased rating of a back 
disability, the RO/AMC is reminded 
that, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note 
(1), separate evaluations may be 
assigned for any objective neurologic 
abnormalities.

4.  If the benefits sought on appeal 
remain denied, the Veteran must be 
provided a supplemental statement of 
the case (SSOC) that readjudicates all 
of his claims.  The SSOC must set forth 
that the additional evidence has been 
considered and identify the relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


